Name: 84/162/EEC: Commission Decision of 8 March 1984 establishing that the five apparatus described as 'Davidson - Multichannel Analyzer, model 1056' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  mechanical engineering;  tariff policy
 Date Published: 1984-03-21

 Avis juridique important|31984D016284/162/EEC: Commission Decision of 8 March 1984 establishing that the five apparatus described as 'Davidson - Multichannel Analyzer, model 1056' may be imported free of Common Customs Tariff duties Official Journal L 077 , 21/03/1984 P. 0028 - 0029*****COMMISSION DECISION of 8 March 1984 establishing that the five apparatus described as 'Davidson - Multichannel Analyzer, model 1056' may be imported free of Common Customs Tariff duties (84/162/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 29 August 1983, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 1. 'Davidson - Multichannel Analyzer, model 1056', ordered on 11 July 1979 and to be used for practical research of spectra, 2. 'Davidson - Multichannel Analyzer, model 1056', ordered on 27 July 1981 and to be used for recording and rating current pulses provided by alpha and X-ray detectors, 3. 'Davidson - Multichannel Analyzer, model 1056', ordered on 28 October 1980 and to be used for the measurement of gaseous and aerosol-bound radioactivities in the atmosphere and in particular for the examination of the radioactivity in living rooms using surface depletion layer counters, 4. 'Davidson - Multichannel Analyzer, model 1056', ordered on 29 October 1979 and to be used for the identification of sound signals in centrifugal pumps in two-phase flow-through, 5. 'Davidson - Multichannel Analyzer, model 1056', ordered on 10 November 1980 and to be used for the detection of radioactivity in living-rooms and in particular for the determination of the inhalable radioactive decay products of radon and thoron by means of gamma-activity measurements, should be considered to be scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value are currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 17 February 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question are analyzers; whereas their objective technical characteristics such as the great sensibility and the use to which they are put make them specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas they must therefore be considered to be scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose are not currently manufactured in the Community; whereas, therefore, duty-free admission of these apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Davidson - Multichannel Analyzer, model 1056', ordered on 1. 11 July 1979 2. 27 July 1981 3. 28 October 1980 4. 29 October 1979 5. 10 November 1980 and which are the subject of an application by the Federal Republic of Germany of 29 August 1983, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.